Title: To Thomas Jefferson from James I. Brossier, [25 August 1789]
From: Brossier, James I.
To: Jefferson, Thomas


[Le Havre, 25 Aug. 1789.] His obligation to TJ increases daily, especially by advice to address himself to Jay, “with whom you are pleased to assure me to use your protection.” As “Mr. Le Bailly of Virieu … informs me that your Excellency himself were to repair soon to the Congress in America: so that my Petition which I take the liberty to transmit to you Sir cannot miss being supported.” If president should confer place “on some-body more notable than I am, I should accept very thankfully the nomination of Consul at Honfleur.”
